9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Andy HAYT, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5188.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1993.

DISMISSED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The United States moves to dismiss Andy Hayt's appeal as untimely.  The United States states that Hayt does not oppose.


2
On May 28, 1993, the United States Court of Federal Claims entered judgment.  Hayt filed his notice of appeal on July 30, 1993.  Thus, the appeal was filed 63 days after the entry of judgment and three days beyond the 60-day time limitation allowed for an appeal to this court.  See 28 U.S.C. Sec. 2522;  28 U.S.C. Sec. 2107.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The United States' unopposed motion to dismiss Hayt's appeal is granted.


5
(2) Each side shall bear its own costs.